Citation Nr: 0917063	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
shrapnel scar of the right posterior calf.

2.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection and awarded a 30 
percent disability rating for PTSD and a noncompensable 
rating for a shrapnel scar of the right posterior calf, 
effective January 14, 2004.  An April 2008 rating decision 
increased the rating for PTSD to 50 percent, effective 
January 14, 2004.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
shrapnel scar of the right posterior calf is a superficial 
scar that is manifested by healed scarring.  It is not tender 
or painful on examination and there is no evidence of 
limitation of function of the affected part or adherence to 
underlying tissue.  There is a five centimeter well-healed 
scar on the posterior calf and two six-millimeter areas of 
hyperpigmented skin.

2.  The Veteran's PTSD is manifested by no more than 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a scar 
of the right posterior calf have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 7802, 7805 
(2008).
2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In February 2004, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the claim for an increased rating 
for a scar of the right posterior calf, VA medical 
examinations were obtained in August 2005, October 2005, and 
November 2008.  With respect to the claim for an increased 
rating for PTSD, VA medical examinations were obtained in 
March 2004 and April 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Shrapnel Scar of the Right Posterior Calf

The Veteran is currently in receipt of a noncompensable 
rating for his shrapnel scar to the right posterior calf 
under Diagnostic Code (DC) 7805, which provides that scars be 
rated based upon limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805 (2008).  The other applicable 
diagnostic code is DC 7802 which provides for rating 
superficial scars that do not cause limitation of motion of 
the affected part.  38 C.F.R. § 4.118, DC 7802 (2008).

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7804 (superficial scars that are painful 
on examination) are not applicable in this instance as the 
medical evidence does not show that the Veteran has any of 
those conditions.

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.

Based on a thorough review of the record, the Board finds 
that the Veteran is not entitled to an initial compensable 
rating for his service-connected shrapnel scar of the right 
posterior calf at anytime during the pendency of the appeal.

At a July 2005 personal hearing, the Veteran testified that 
his calf muscles felt fatigued and that he had difficulty 
ascending and descending stairs.  When asked if the scar was 
tender he indicated that the indentation in his [calf] muscle 
was more tender.

In August 2005, VA examination of the right gastrocnemius 
muscle was intact without atrophy or edema.  Measurement of 
both the right and left [calf] was thirty-nine centimeters.  
There were two six millimeter hyperpigmented patches of skin 
which might have been caused by shrapnel.  There was no 
palpable abnormality, pain with deep palpation, sensory or 
motor defects, or an observable scar.  The skin was intact 
without abnormalities except for some hyperpigmentation.  The 
Veteran's gait was stiff due to degenerative joint disease of 
the knee, rather than due to calf muscle strain.  The 
impression was stratus post shrapnel injury.  While he 
complained of daily spasms and tightness of the right 
gastrocnemius muscle, the examiner opined that impairment 
would be mild, if any, and that he was able to perform his 
work duties.  No scar impairment or neuropathic impairment 
was noted.

On October 2005 VA neurological examination, inspection of 
the Veteran's right leg revealed two areas of 
hyperpigmentation, six millimeters each, which were most 
likely the result of old shrapnel wounds.  No other scars 
were noted at that time.

The Veteran underwent a VA scar examination in November 2008.  
On examination, the posterior inferior aspect of his right 
calf had a transverse scar that was five centimeters long.  
It was barely visible, very slightly hypopigmented with 
slight diminished hair growth in that region.  It was not 
tender to palpation, raised, or depressed.  There was no 
adherence to underlying tissue and his calf muscles were 
identical in circumference.  There was no abnormal muscle 
loss or any loss of subcutaneous tissue.  With manipulation, 
flexion, and  extension of the ankles, no abnormal muscle was 
noted.  He was diagnosed with shrapnel right posterior calf.  
A five centimeter well-healed scar on the posterior calf with 
no muscle loss was detected without objective evidence of a 
hard, painful, or tender area on examination.

The Board finds that the Veteran is not entitled to an 
initial compensable rating for his service-connected shrapnel 
scar pursuant to DC 7802.  The competent medical evidence 
does not show that the superficial scar on his right 
posterior calf measures an area or areas of 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 
7802 (2008).  In addition, on VA examination in August 2005, 
there was no observable scar.  The skin was intact with some 
hyperpigmentation.  On VA examination in November 2008, the 
scar was barely visible and slightly hypopigmented and was 
not tender to palpation, raised, or depressed.  There was no 
adherence to underlying tissue and his calf muscles were 
identical in circumference.  There was no abnormal muscle 
loss or a loss of subcutaneous tissue.  Accordingly, the 
Veteran is not entitled to an initial compensable rating for 
his scar of the right posterior calf under DC 7802.  

Nor is the Veteran entitled to an initial compensable rating 
for his service-connected shrapnel scar pursuant to DC 7805 
which concerns limitation of motion of the affected part.  On 
VA examination in August 2005, the Veteran's gait was stiff 
due to degenerative joint disease of the knee rather than due 
to calf muscle strain.  On VA examination in November 2008, 
with manipulation, flexion, and extension of the ankles no 
abnormal muscle was noted.  Neither VA examination provided 
evidence that the Veteran's scar of the right posterior calf 
caused any limitation of function of the corresponding 
affected parts.  Thus, the medical evidence does not meet the 
criteria for an initial compensable rating under DC 7805.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the Veteran has been hospitalized 
for treatment of his scar.  Neither does the record reflect 
marked interference with his employment.  In fact, on VA 
examination in August 2005 the examiner opined that any 
impairment would be mild and that the Veteran was able to 
perform his work duties.  Here, the Veteran has not claimed 
that his disability has caused a marked interference with his 
employment nor has he submitted any objective evidence of the 
same.  The Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his scar.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's 
assertions do not constitute competent medical evidence in 
support of an initial compensable rating for a shrapnel scar 
of the right posterior calf.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's shrapnel scar of the right posterior calf does 
not warrant a compensable rating under any of the applicable 
diagnostic criteria during the period under consideration 
since service connection was established.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an initial compensable 
rating, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 50 percent for PTSD 
at any time during the pendency of this appeal.

The Veteran underwent a VA initial evaluation for PTSD 
examination in March 2004 at which time he denied any social 
involvement with the exception of caring for his mother.  At 
that time, he had worked at a grocery store as a produce 
clerk for the past ten years.  He acknowledged symptoms of 
depression which included anhedonia; decreased mood, sleep, 
interest, energy, and concentration with daily suicidal 
ideation that was present for over two years; and feelings of 
hopelessness and helplessness.  He denied any change to his 
suicidal ideation and denied any current plans to kill 
himself.  He admitted to symptoms of PTSD which he related to 
an incident in service during which he was blown off of a 
mountain and thrown about thirty feet in the air.  He stated 
that the incident had drastically affected him and that he 
had flashbacks about the event weekly.  He indicated that he 
had a difficult time going to sleep and never recalled 
dreaming.  He described some paranoia, hypervigilance, 
startle response, irritability, decreased concentration, and 
a feeling of detachment from others along with diminished 
social activities.  He had difficulty recalling important 
events related to the trauma along with avoidance of 
activity, places, and people that reminded him of the event.  
On mental status examination, he was alert and oriented, and 
was dressed casually with good eye contact and posture.  
Speech was low in volume and monotone.  With respect to mood, 
he was a little down with a congruent affect.  Thought 
content was positive for chronic suicidal ideations, but he 
had no current plans or homicidal ideations, auditory or 
visual hallucinations, phobias, or delusions.  His thought 
process was negative for looseness of association or flight 
of ideas.  He appeared logical and goal-directed.  Insight 
and judgment appeared fair.  The assessment was chronic PTSD, 
recurrent major depressive disorder (MDD), and dysthymia with 
a GAF score of 50.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

VA medical records dated in April 2004 reflect the Veteran's 
complaints of depression and feelings of inadequacy.  He had 
recurrent memories of Vietnam and still heard machine gun 
fire and cries for help.  He felt hopeless and helpless with 
daily suicidal ideations.  His energy was low and his 
appetite had decreased.  He did not have any nightmares.  On 
examination, he was casually groomed and cooperative with 
slow speech.  His mood was "down" with a depressed affect.  
He had no looseness of associations.  He had flashbacks, but 
denied hallucinations, delusions, and homicidal ideations.  
Insight and judgment were fair.  He was diagnosed with 
recurrent major depression with a GAF score of 50.
VA medical records dated in May 2004 reflect that the Veteran 
felt like people at his job looked down on him and thought 
that he was stupid which aggravated him.  He spoke of 
watching a documentary about the Gulf War and wished that he 
participated in the fighting, killing, and shooting of the 
enemy.  He indicated that he enjoyed the violence.  He was 
mad and his demeanor and mood were incongruent.  He 
acknowledged feelings of depression, pressure on the job, 
sleep problems, anger, and relational problems with his 
family.  The impression was chronic and severe PTSD with 
social and occupational impairment and depressive disorder 
with a GAF score of 55.  In June 2004, he had problems 
sleeping, tiredness, suicidal ideations without a clear plan, 
and frequent flashbacks.  He was diagnosed with PTSD and 
depression.  In August 2004, he was depressed because his job 
prevented him from seeing his children or grandchildren.  He 
had continued flashbacks and was upset about the death of 
another Veteran.  Sleep had decreased and he had suicidal 
ideation without a plan.  His appetite had also decreased and 
he had lost fifty pounds in four months.  An October 2004 
mental health group note indicates that his group 
participation was good and that he was well-oriented, alert, 
and attentive.  He was able to engage in the group discussion 
and to verbalize concerns and feelings.  He appeared to be in 
a good mood as he engaged eagerly in a group exercise and was 
eager to return next week.  In November 2004, he was 
diagnosed with PTSD, chronic and severe, with social and 
occupational impairment.

VA medical records dated in February 2005 show that the 
Veteran reportedly felt less angry, more patient, and learned 
to give a little more.  He continued to present an anxious 
and depressed mood with constricted affect.  However, no 
suicidal or homicidal thoughts, or ideas were reported.  His 
assessment was PTSD, chronic with social and occupational 
impairment.  In March 2005, it was noted that his mood and 
affect were congruent with depression and bouts of anger.  
During a May 2005 group session, his participation was fair 
and he engaged in the group process actively.  Another May 
2005 report shows that his mood was depressed and with a 
constricted affect.  However, no suicidal or homicidal 
thoughts or ideas were reported.  In September 2005, he 
presented to the mental health psychiatry clinic feeling 
depressed after his employer did not give him a raise.  He 
had a suicidal ideation to shoot himself, had a loaded gun, 
and had a homicidal ideation toward his manager.  He was very 
depressed with poor sleep, a decreased appetite, and a loss 
of weight.  He felt weak with depressed energy.  He had no 
social support, lived by himself, and began consuming three 
to four beers a day.  He was admitted for inpatient care.  
During an October 2005 mental health group session, he was 
able to report on his recent hospitalization and noted that 
he had suicidal and homicidal thoughts.  He left the group in 
a much better mood, eager to return for individual group 
therapy.  In November 2005, he continued to subscribe to 
occupational problems, isolation, depression, and anger.  He 
had a depressed mood with a dull affect, but no suicidal or 
homicidal thoughts or ideas were reported.   In December 
2005, he was depressed with an affect appropriate to mood, 
however no suicidal or homicidal thoughts or ideas were 
reported.

VA medical records dated in February 2007 reflect that the 
Veteran's mood and affect were within normal limits without 
reports of suicidal or homicidal thoughts.  In April 2007, 
his mood was fair, and in May 2007, his mood was dysthymic 
with a restricted affect without reported suicidal or 
homicidal ideations.  The assessment was PTSD, alcohol 
dependence, recurrent major depressive disorder, family 
disruption, and occupational circumstances.  During a June 
2007 mental health assessment, he indicated that he felt sad 
much of the time and was irritable with disturbed sleep.  He 
endorsed some issues with hypervigilance and social 
isolation, but denied suicidal and homicidal ideation, recent 
aggressive behavior, and alcohol problems.  He was generally 
cooperative, yet also somewhat vague and evasive during the 
interview.  On mental status examination, he was alert and 
oriented to person, place, time, and situation.  He was 
neatly dressed and groomed, guarded and evasive at times, and 
voiced some ambivalence about coming to therapy.  Speech was 
halting, unpressured, well-modulated, and easy to understand.  
Speech content was appropriate to task.  Prosody was within 
normal limits.  The Veteran indicated that he was depressed 
and angry, and his affect appeared to be mood congruent and 
irritable.  He denied suicidal ideation and plans to harm 
himself or others, but he had a history of suicide attempts 
or self injurious behavior.  He denied homicidal ideation or 
plans and aggressive behavior, but then discussed incidents 
in which he had shot out his neighbor's window or was 
verbally threatening towards others.  He denied aggressive 
behavior within the last month and difficulty with 
concentration or appetite.  He indicated that he had problems 
sleeping through the night, anhedonia, and a loss of interest 
in usual activities.  He endorsed social isolation, anxiety, 
and panic.  He referred to exposure to events in Vietnam 
during combat, but did not go into detail.  He indicated that 
he had flashbacks about Vietnam, but did not elaborate and 
stated that he was always on alert and easily startled.  
Insight was poor and he was uncertain as to why he was in 
therapy.  It was felt that his judgment might also be 
impaired as evidenced by dealing with conflict by shooting 
out his neighbor's windows.  The impression was that his 
thinking was paranoid.  He indicated that he continued to 
drink alcohol, but denied that he had an alcohol problem.  It 
was likely that his substance use was a factor in his 
functioning and that he also had some personality issues that 
played a significant role in his presentation.  He had a lack 
of close contact with family or friends and a moderate 
occupational problem.  He had a GAF score of 49.

In another June 2007 report, he indicated that he was 
depressed and endorsed an inability to sleep and had a 
decreased appetite, low energy, fatigue, anhedonia, and 
feelings of helplessness and hopelessness.  He denied any 
substance abuse then spoke about drinking to get to sleep.  
His relationships were often conflicted.  On examination, he 
was neatly dressed and groomed with appropriate eye contact.  
His speech was fluent, unpressured, easy to understand, and 
goal-directed.  He was appropriate and cooperative with a 
depressed mood.  His thought process was logical and linear.  
He was alert and oriented times four and insight and judgment 
were fair.  He denied a history of violent behavior and 
endorsed episodic suicidal ideation and thoughts of harming 
others, but claimed that he would never do anything.  He 
denied suicidal and homicidal ideations.  The assessment was 
PTSD, depression not otherwise specified, and recurrent major 
depression with a GAF of score of 50.

Additional June 2007 reports show that the Veteran admitted 
to becoming irritable with customers and did not desire any 
contact with his supervisors.  It was noted that his shifts 
could be altering his sleep pattern, but he admitted that he 
wanted work to stay busy.  On examination, he was alert and 
oriented.  He was pleasant, but somewhat guarded and evasive.  
He shrugged his shoulders and eye contact was intermittent.  
When asked about suicidal ideations, he neither endorsed or 
denied them.  His mood was slightly irritable with a 
congruent affect.  Judgment and insight were considered to be 
fair.  He reported that he was not suicidal, but occasionally 
had suicidal thoughts.  His thought process was logical and 
linear.  He was alert and oriented times four and his insight 
and judgment were fair with a GAF score of 50.

VA medical records dated in July 2007 reflect that the 
Veteran was depressed and endorsed inability to sleep, 
decreased appetite, low energy, fatigue, anhedonia, and 
feelings of helplessness and hopelessness.  On mental status 
examination, he was neatly dressed and groomed.  His eye 
contact was appropriate.  Speech was fluent, unpressured, 
easy to understand, and goal-directed.  His behavior was 
appropriate and cooperative.  His mood was depressed with a 
flat and mood congruent affect.  Thought content was positive 
for occasional suicidal and homicidal, but his thought 
process was logical and linear.  He was alert and oriented 
times four.  Insight and judgment were fair with a GAF score 
of 50.  Additional reports dated in July 2007 show that 
social interaction was characterized as conflicted and 
avoided.  The Veteran indicated that he socially isolated 
with the exception of his therapy group and necessary 
interactions at work or with neighbors.  He consumed less 
alcohol, but continued smoking and expressed no desire to 
quit.  He had continuing problems with his neighbor and 
stated that he shot the window out of his neighbor's car for 
driving across his lawn.  The Veteran indicated that he had 
no friends because everyone close to him had died and that he 
was bad luck.  He denied any desire to commit suicide, but 
thought about it every day.  He claimed that he tried to 
drink himself to death.  On mental status examination, he was 
alert and oriented and casually dressed in appearance.  His 
demeanor was cooperative and pleasant and he was more 
relaxed.  Speech was clear and coherent and while not 
pressured, there was some hesitancy.  He was able to laugh at 
intervals.  His thought process was goal-directed and logical 
without loose associations.  He denied having any 
hallucinations, paranoia, and delusions.  However, judgment 
and insight were impaired.

In August 2007, the Veteran appeared neatly dressed and 
groomed with appropriate eye contact.  He endorsed sadness, 
sleep disturbance, decreased appetite, low energy, fatigue, 
anhedonia, and feelings of helplessness and hopelessness.  He 
indicated that he drank alcohol occasionally.  Speech was 
fluent and unpressured, easy to understand, and goal-
directed.  His behavior was appropriate and cooperative.  His 
mood was "okay," but he was agitated.  Affect and mood were 
congruent without delusions.  He acknowledged chronic 
suicidal thoughts at times, but had no active plans to harm 
himself and denied any auditory or visual hallucinations, 
paranoia, and delusions.  His thought process was logical and 
linear.  He was alert and oriented times four and insight and 
judgment were fair.  He had a GAF score of 50.  It was noted 
that he endorsed a history of physical altercations and 
suicidal or violent ideations without a plan or intent.  In 
September 2007, he endorsed sadness, sleep disturbance, 
decreased appetite, low energy, fatigue, anhedonia, and 
feelings of helplessness and hopelessness.  Social 
interaction was characterized as avoided.  He was neatly 
dressed and groomed with same eye contact and speech.  
Behavior was appropriate and cooperative.  Affect was mood 
congruent and he had no delusions.  However, he indicated 
that his dead friend came and spoke to him.  Thought 
processes were logical and linear, and he was alert and 
oriented times four.  Judgment and insight were fair.  At 
that time, he continued to work at the supermarket and had no 
recent altercations with his neighbors.

VA medical records dated in November 2007 reflect the 
Veteran's endorsement of sadness, sleep disturbance, 
decreased appetite, low energy, fatigue, anhedonia, feelings 
of helplessness and hopelessness, and frequent use of 
alcohol.  On mental status examination, his speech was 
fluent.  His mood was described as angry and he hated dealing 
with the public.  He acknowledged suicidal ideations, but 
denied homicidal ideations and delusions.  He had a GAF score 
of 50.  In December 2007, he was casually dressed and 
groomed.  Thoughts were goal-directed with grossly intact 
cognition.  Mood was dysphoric with a congruent affect and 
slight irritability.  The Veteran denied any suicidal or 
homicidal ideations, auditory hallucinations, and delusions.  
He had increased stress and anger at work, was not getting 
along with his boss, and feared losing his job if his actions 
continued.  That month, he had GAF scores of 50 and 52.

VA medical records dated in January 2008 reflect that the 
Veteran endorsed feelings of sadness, sleep disturbance, low 
energy, fatigue, anhedonia, feelings of hopelessness and 
helplessness.  On mental status examination, he was neatly 
dressed and groomed with appropriate eye contact.  His mood 
had improved and he was cheerful without suicidal or 
homicidal ideations, auditory hallucinations, or delusions.  
His thought process was logical and linear.  Judgment and 
insight were fair and he had a GAF score of 52.  In March 
2008, he felt depressed but denied any suicidal or homicidal 
ideations.  In April 2008, he was taken to the emergency room 
and was under the influence of alcohol.  He had been stressed 
out, nervous, and hopeless, but denied any suicidal or 
homicidal ideations, auditory hallucinations, and delusions.  
Judgment and insight were fair and he had a GAF score of 49.

In April 2008, the Veteran underwent a VA PTSD examination at 
which time it was noted that there were no hospitalizations 
for treatment of his mental disorder.  His current 
psychosocial functional status was impaired.  On mental 
status examination, he was clean and neatly groomed, but 
speech was slow.  He was cooperative and friendly with a 
normal affect and a depressed mood.  He was oriented in 
person, time, and place.  Thought process and content were 
unremarkable.  He denied any delusions.  Judgment and insight 
were fair.  He had sleep impairment, but no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  He had 
good impulse control and an ability to maintain minimum 
personal hygiene.  He had no difficulty with activities of 
daily living.  Remote and immediate memory were normal with 
mildly impaired recent memory.  He had persistent re-
experiencing the traumatic event, avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness, symptoms of increased arousal, and frequent 
chronic and severe PTSD symptoms.  It was noted that he had 
been employed full-time for five to ten years, losing only 
three weeks of work due to broken ribs.  Problems related to 
occupational functioning included decreased concentration.  
The Veteran was diagnosed with chronic severe PTSD and was 
assigned a GAF score of 50 for a severe social and 
occupational impairment due to PTSD.  The examiner opined 
that he had a severe impairment in functional status and 
quality of life due to PTSD and that substance abuse had its 
onset after PTSD and was clearly a means of coping with PTSD 
symptoms.  However, he had no total occupational and social 
impairment due to PTSD signs and symptoms.  There were 
deficiencies in judgment in that he did not trust anyone, had 
frequent intrusive thoughts about his traumatic experiences 
in combat, noted that his wife divorced him because of his 
rage, had difficulty interacting with co-workers and 
customers because of avoidance behaviors and hypervigilance, 
and had a frequently depressed mood.

VA medical records dated in May 2008 show that the Veteran 
was alert and oriented.  Appearance adequate grooming and 
hygiene, casually dressed.  He was cooperative and pleasant.  
Speech was fluent and spontaneous with a normal rate and 
tone.  Mood was depressed.  Affect was restricted, but he was 
able to smile.  Thought processes were goal-directed and 
logical without loose associations.  He denied suicidal and 
homicidal ideations, and there was no evidence of any 
psychosis.  Judgment and insight were fair.  It was noted 
that he lost some time from work due to a hernia.

In June 2008, he felt depressed and terrible.  The Veteran 
endorsed sadness, sleep disturbance, low energy, fatigue, 
anhedonia, feelings of helplessness and hopelessness.  He had 
no suicidal or homicidal ideations, auditory hallucinations, 
or delusions.  His thought process was logical and linear, 
and he was alert and oriented times four.  Judgment and 
insight were fair and he had a GAF score of 49.  In July 
2008, he almost had an anxiety attack at work and generally 
hated people.  He was depressed, but had not consumed any 
alcohol since May and reported that his medications were 
helping.  He was not exhibiting delusions, paranoia, or 
responses to internal stimuli.

In August 2008, he indicated that he no longer had suicidal 
thoughts but was worried that this could easily return.  He 
enjoyed the fact that he was valued by some of his customers 
and management.  He had no additional anxiety attacks and had 
less than one year before retirement.  However, he endorsed 
sadness, sleep disturbance, low energy, fatigue, anhedonia, 
and feelings of help and hopelessness.  He indicated that he 
had experienced suicidal or homicidal ideations for some time 
and that his functioning at home and at work had improved.  
He had a GAF score of 50.  However, a subsequent August 2008 
report indicated that he had resumed drinking due to stress 
at work and that he had no friends.  In September 2008, he 
indicated that he drank four to six ounces of alcohol daily 
to relax.  On mental status examination, he was neatly 
dressed and groomed.  Eye contact was appropriate with 
unpressured goal-directed speech.  He was appropriate and 
cooperative.  Affect was mood congruent.  He denied having 
suicidal or homicidal ideations, auditory hallucinations, and 
delusions.  His thought process was logical and linear and he 
was alert and oriented times four.  Insight and judgment were 
fair and he was assigned a GAF score of 50.

In November 2008, he indicated that he had cut back his 
drinking and smoking, but was irritated and continued to have 
episodes of anger usually on the job which was stressful.  On 
mental status examination, he was alert and oriented in all 
spheres.  Memory appeared intact.  Grooming and hygiene were 
adequate.  He was cooperative and speech was fluent and 
spontaneous with a normal rate and tone.  His affect was 
restricted and he became frustrated and irritable when 
talking about his pain and a lack of adequate pain 
management.  Thought processes were goal-directed and logical 
without loose associations.  He had no suicidal or homicidal 
ideations, auditory or visual hallucinations, paranoia, or 
delusions.  Judgment and insight were fair.  In December 
2008, the Veteran indicated that he had a nervous breakdown 
over Christmas when his family was playing war games.  
However, he was adamant that he was not suicidal or a danger 
to others.  It was noted that he recently experienced an 
emotional episode in which he had suicidal ideations.  He had 
a GAF score of 49.

VA medical records dated in January 2009 show that on mental 
status examination, the Veteran was neatly dressed and 
groomed with appropriate eye contact.  Speech was fluent, 
unpressured, easy to understand and goal-directed.  His 
behavior was appropriate and cooperative.  His mood was fine 
and his affect was mood congruent.  He denied any suicidal or 
homicidal ideations, auditory hallucinations, and delusions.  
Thought process was logical and linear and he was alert and 
oriented times four.  Judgment and insight were fair and he 
had a GAF score of 50.  He was diagnosed with PTSD and 
depression, not otherwise specified.  It was noted that there 
was no change in his violence behavior history.

The Board finds that a rating in excess of 50 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
during the pendency of this appeal.  The competent medical 
evidence shows that the Veteran's psychiatric disability 
ranged from a GAF score of 49 indicative of serious symptoms, 
to a score of 55 indicative of only moderate symptoms during 
the pendency of this appeal.  On average, the Veteran had a 
GAF score of 50 which is indicative of serious symptoms.  
While there was no evidence of any inappropriate or obsessive 
or ritualistic behavior, on occasion the Veteran did express 
suicidal ideation and had serious impairment in social and 
occupational functioning, evidenced by his lack of social 
interaction and close relationships and work-related 
conflict.  While the Veteran indicated that he was visited by 
a dead friend who spoke to him on one occasion, he generally 
denied having any auditory or visual hallucinations.  While 
he reported anger management problems with his neighbors and 
with his employer, there is no evidence of an impaired 
impulse control.  The competent medical evidence shows that 
his service-connected PTSD caused a serious, and at times 
severe social and occupational impairment.  However, on VA 
examination in April 2008, the examiner opined that while he 
had a severe impairment in functional status, there was no 
total occupational and social impairment due to PTSD signs 
and symptoms.  Here, the evidence does not support a finding 
of any impairment caused by obsessional rituals; speech that 
was intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 50 
percent for Veteran's service-connected PTSD at any time 
during the pendency of this appeal.  While he has some 
suicidal ideation and depression, the Board finds that his 
overall symptomatology more nearly approximates the criteria 
for the 50 percent rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  While the Veteran had 
inpatient care in September 2005, there is no evidence of 
frequent hospitalizations due to his psychiatric disability.  
Neither does the record reflect marked interference with his 
employment solely due to his service-connected disability.  
The competent medical evidence shows that the Veteran missed 
work due to broken ribs and a hernia.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson he is not competent to provide 
opinions requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of a rating in excess of 
50 percent for PTSD.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 50 percent for PTSD and his claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

An initial compensable rating for a shrapnel scar of the 
right poster calf is denied.

An initial rating for posttraumatic stress disorder in excess 
of 50 percent is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


